             Case 2:13-cr-00071-JLR Document 198 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. CR13-0071JLR

11                              Plaintiff,              ORDER
                  v.
12
           JOSEPH L. GARCIA,
13
                                Defendant.
14

15         This matter comes before the court upon Defendant Garcia’s Second Motion for

16   Reconsideration. (Mot. (Dkt. # 197).) Mr. Garcia asks the court to reconsider its Order

17   (8/13/20 Order (Dkt. # 196)) denying his First Motion for Reconsideration (Dkt. # 195)

18   of the court’s Order (7/8/20 Order (Dkt. # 194)) denying his Motion for Compassionate

19   Release (Dkt. # 169).

20         In its Order Denying Compassionate Release, the court explained its reasons for

21   denying Mr. Garcia’s original Motion. (See 7/8/20 Order.) Mr. Garcia states that he has

22   now exhausted his administrative remedies. (See generally Mot.) Regardless of this


     ORDER - 1
             Case 2:13-cr-00071-JLR Document 198 Filed 03/05/21 Page 2 of 2




 1   assertion, Mr. Garcia has not shown extraordinary and compelling reasons to grant his

 2   request for compassionate release.

 3         For those reasons, Defendant’s Second Motion for Reconsideration is DENIED.

 4         Dated this 5th day of March, 2021.

 5

 6                                                  A
                                                    The Honorable James L. Robart
 7
                                                    U.S District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
